        Case 1:21-mj-00496-RMM Document 1-1 Filed 06/24/21 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT FOR THE

                               DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                             )
                                                     )
               v.                                    )             Case No.: ________
                                                     )
BRYAN ALAN SPARKS,                                   )
AUTUMN GAIL LUNA,                                    )
                                                     )
                Defendant.                           )

 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Brandt Bartman, an Officer with the Amtrak Police Department being duly sworn,

depose and state as follows:

       1.       I have been an Officer with the Amtrak Police Department (“APD”) for the past

nine (9) years , and have been stationed at Washington, D.C., Union Station office for the past four

(4) years. I am currently assigned to the K9 Unit. In that role, I conduct narcotics investigations

to include conducting K9 sweeps of Amtrak Property, stations, onboard trains, passengers,

employees, baggage, and vehicles. As a narcotics detection K9 handler, my K9 “Koda” and I have

received over 2000 hours of training, in addition we complete 240 minutes of narcotics detection

training per month, and are annually certified by the North American Police Working Dog

Association (NAPWDA). My narcotics detection K9 “Koda” and I have aided in over 600

narcotics seizures. In addition to my K9 training, I have received over 500 hours of training and

experience in interviewing and interrogation techniques, arrest procedures, search and seizure,

narcotics recognition, narcotics interdiction, and various other crimes, since joining the APD.

       2.      Through my training and experience, as described above, I have become familiar

with the provisions of the controlled substance laws administered under Title 21 of the United



                                                 1
         Case 1:21-mj-00496-RMM Document 1-1 Filed 06/24/21 Page 2 of 7




States Code. I have personally conducted and participated in arrests resulting in the conviction of

numerous individuals responsible for violations of the District of Columbia Code and United States

Code including, but not limited to, narcotics offenses.

       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other law enforcement officers, witnesses, and

agencies. This affidavit is intended to show merely that there is sufficient probable cause for the

requested criminal complaint and arrest warrant. It does not set forth all my knowledge, or the

knowledge of others, about this matter.

       4.      Based on my training and experience and the facts as set forth in this affidavit, I

respectfully submit that there is probable cause to believe that violations of 21 U.S.C. §§ 841(a)(1),

(b)(1)(B)(iii), (b)(1)(B)(viii), (b)(1)(C) and 18 U.S.C. § 2 have been committed by BRYAN

ALAN SPARKS (“SPARKS”) and AUTUMN GAIL LUNA (“LUNA”).

                                       PROBABLE CAUSE

       5.      On June 22, 2021, I was on duty at Union Station, located at 50 Massachusetts

NE in the District of Columbia, patrolling the station with my narcotics detection K9 “Koda.”

       6.      At approximately 2:40pm, “Koda” and I, along with Officer Fales, conducted

a check of track 25, during the arrival of Amtrak Train 91(22). While on the platform, I

observed a white male, later identified as SPARKS, and white female, later identified as

LUNA, walking on the platform as though they intended to board the train. I stopped

SPARKS and LUNA, and asked to see their tickets, because the train had not yet begun

boarding.

       7.      SPARKS produced an Amtrak ticket bearing reservation number 3D13AE,

displaying passenger names of “Autumn Luna” and “Bryan Sparks.” I then advised SPARKS



                                                  2
        Case 1:21-mj-00496-RMM Document 1-1 Filed 06/24/21 Page 3 of 7




and LUNA to place their bags onto the ground so that “Koda” could scan them. Once the

bags were on the ground, I presented each bag to “Koda” individually.

       8.      I first presented LUNA’s purse, and “Koda” showed an immediate change in

her behavior and started to actively sniff the main compartment of the purse, which was open.

“Koda” then produced a final response by sitting, indicating that she had discovered

narcotics. When I advised LUNA that my K9 had alerted to the presence of narcotics in her

purse, she spontaneously uttered “all that’s in there is a pipe and 1 gram of coke.” I then

instructed LUNA to turn around and place her hands behind her back because she was being

detained. LUNA became agitated and began to resist, but I was able to handcuff her without

further incident.

       9.      I then presented SPARKS’ jacket, and “Koda” showed an immediate change

in her behavior and started to actively sniff the jacket pockets. “Koda” then produced a final

response by sitting, indicating that she had discovered narcotics. At that point, Officer Fales

handcuffed SPARKS without incident.

       10.     I then notified the National Communications Center (“NCC”) and requested

additional units for assistance. Officer Espinal and Sergeant Underwood arrived on scene to

assist. Officers Fales and Espinal escorted SPARKS and LUNA to the APD Office for further

investigation, and Sergeant Underwood and I transported the bags and jacket. Once at the APD

Office, I again notified the NCC and requested that a female U.S. Capitol Police officer

respond to the station to search LUNA incident to her arrest. Officer Banfield responded to

the APD Office and conducted a search of LUNA’s person. No additional contraband was

found during that search.




                                               3
        Case 1:21-mj-00496-RMM Document 1-1 Filed 06/24/21 Page 4 of 7




       11.    I then requested that a Metropolitan Police Department (“MPD”) officer

respond to APD to field test any narcotics recovered from SPARKS and LUNA. MPD

officer Hugee responded to perform the field tests.

               Seizure of Controlled Substances from SPARKS and LUNA

       12.    Based on “Koda’s” alert, I conducted a probable cause search of LUNA’s

purse and located one (1) balled piece of foil containing white powder substance, which

weighed 7.4 grams. This substance field tested positive for cocaine.

       13.    Based on “Koda’s” alert, I conducted a probable cause search SPARKS’

jacket, and located one (1) clear glass smoking device contain white powder substance

residue with burnt residue in the right jacket pocket. In the left jacket pocket, I located one

(1) balled up white paper towel containing white rock substance. The substance inside the

white paper towel field tested positive for cocaine base.

       14.    At 3:05pm I read SPARKS his Miranda rights. At 3:11pm, I read LUNA her

Miranda rights. Both SPARKS and LUNA stated that they understood their rights and

agreed to answer questions. I then asked SPARKS which of the bags belonged to him.

SPARKS indicated that a black duffel bag and a black laptop bag were his. I asked SPARKS

for consent to search the contents of those two bags, and he consented to the search.

       15.    Inside SPARKS’ black laptop computer bag, I located two (2) $1.00 bills,

both of which were rolled up, and both of which contained an unknown burnt residue inside.

I also located multiple pieces of Aluminum foil with burnt residue.

       16.    Inside SPARKS’ black duffel bag, I located two (2) brown paper bags

containing coffee beans from “Middle Fork Roasters." I opened the first bag of coffee beans

and observed a clear plastic zip bag inside. I removed the plastic bag and noted that it



                                               4
        Case 1:21-mj-00496-RMM Document 1-1 Filed 06/24/21 Page 5 of 7




contained ground pepper and another plastic bag. The second plastic bag contained a white

rocklike substance which field tested positive for cocaine base. I opened the second bag of

coffee beans and observed another clear plastic bag inside. I removed the plastic bag and

noted that it also contained ground pepper as well as one (1) clear plastic heat-sealed bag

and two (2) clear plastic bags. The heat-sealed bag contained a crystalline rock substance

which field tested positive for methamphetamine. Both of the plastic bags contained a brown

powder which field tested positive for Opium base.

       17.    Even though SPARKS had previously informed me that both the black laptop

computer bag and the black duffel bag were his, upon discovery of items described above,

LUNA insisted that all of the drugs were hers.

       18.    The total weight of the narcotics seized, as identified by field tests, are as

follows: Cocaine Base (49.1 grams); Methamphetamine (18.8 grams); Opium/Heroin (44.7

grams); Cocaine (7.4 grams).

     Seizure of Items Related to Fraud and Identity Theft from SPARKS and LUNA

       19.    In addition to controlled substances, I discovered the following items in plain

view while I was searching LUNA’s purse based on “Koda’s” alert:

                 a. Twenty (20) credit cards, including cards that were issued to LUNA
                    and cards that were issued to other persons.
                 b. Twenty (20) cellular telephones, including both iPhones and
                    “Android” smartphones.
                 c. United States mail addressed to persons other than SPARKS or
                    LUNA.
                 d. Various documents addressed to or belonging to persons other than
                    SPARKS or LUNA.
                 e. Two (2) motor vehicle titles belonging to different people
                 f. Two (2) laptop computers.

Based on my training and experience, I know that these items are used to assume the identity

of another for the purposes of obtaining money by fraudulent means.

                                              5
        Case 1:21-mj-00496-RMM Document 1-1 Filed 06/24/21 Page 6 of 7




       20.    In addition to controlled substances, I discovered the following items in plain

view while I was searching SPARKS’ bags with his consent:

                  a. One (1) Fraudulent Texas Driver’s License depicting SPARKS’
                     picture and another individual’s name and address.
                  b. Five (5) credit cards issued to persons other than SPARKS or LUNA.
                  c. Two (2) cellular telephone SIM cards.
                  d. One (1) traffic citation issued to a person other than SPARKS or
                     LUNA.
                  e. Twelve (12) checks issued as payable to persons other than SPARKS
                     or LUNA.
                  f. Four (4) check books containing checks drawn on bank accounts issued
                     to persons other than SPARKS or LUNA.
                  g. Four (4) credit card readers.
                  h. Three (3) laptop computers.
                  i. One (1) black light.
                  j. One (1) card printer.
                  k. One (1) ink cartridge for use in a card printer.
                  l. Fifteen (15) blank plastic cards.
                  m. One (1) hobby craft cutting board
                  n. More than one hundred (100) photocopied papers containing the
                     Personal Identifying Information (PII) of persons other than SPARKS
                     or LUNA.
                  o. Fifteen (15) cellular telephones including both iPhones and “Android”
                     smartphones.
                  p. Multiple “thumb drives” containing unknown electronic data.
                  q. Various computer components.
                  r. Various test cards with chips.

Based on my training and experience, I know that these items are used to assume the identity

of another for the purposes of obtaining money by fraudulent means.

       21.    Based on the foregoing, your affiant asserts that there is probable cause to conclude

that, on or about June 22, 2021, in the District of Columbia, BRYAN ALAN SPARKS and

AUTUMN GAIL LUNA violated 21 U.S.C. §§ 841(a), (b)(1)(B)(iii), (b)(1)(B)(viii), (b)(1)(C),

and 18 U.S.C. § 2, which make it a crime to possess with the intent to distribute a mixture and

substance containing more than 28 grams of cocaine base, more than 5 grams of

methamphetamine, a detectable amount of heroin, and a detectable amount of cocaine.



                                                6
        Case 1:21-mj-00496-RMM Document 1-1 Filed 06/24/21 Page 7 of 7




                                     _____________________________________
                                     Officer Brandt Bartman
                                     Amtrak Police Department


Subscribed and sworn by telephone pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on June 24, 2021.

                2021.06.24
                13:25:28 -04'00'
_________________________________________
HON. ROBIN M. MERIWEATHER
UNITED STATES MAGISTRATE JUDGE




                                               7
